Citation Nr: 0730423	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for tailbone cyst, 
pilonidal.  

3.  Entitlement to service connection for a gall bladder 
condition.

4.  Entitlement to service connection for a gastrointestinal 
condition.  

5.  Entitlement to service connection for residuals of a 
removal of growth from the right hip.

6.  Entitlement to service connection for an allergic 
reactive condition.  

7.  Entitlement to service connection for a skin condition.  

8.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.   

9.  Entitlement to an initial compensable evaluation for 
service-connected status post left fifth toe excision of 
proximal phalanx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly had had active duty from 1973 to 1993, 
to include the period from November 1989 to December 1993.

This matter is before the Board of Veterans' Appeals on an 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In July 2007, VA notified the veteran that a hearing had been 
scheduled before a traveling Veterans Law Judge at the RO on 
August 29, 2007.  However, the veteran did not report for his 
hearing, nor has he requested that his hearing be 
rescheduled.  Good cause not having been shown for the 
veteran's failure to appear, the Board may proceed.  

The issue of entitlement to service connection for hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Residuals of a pilonidal cyst are related to service.  

2.  A gall bladder condition was not present in-service nor 
is it shown to be related to service.  

3.  A gastrointestinal condition was not present in-service 
nor is it shown to be related to service.  

4.  The veteran does not have residuals of a removal of 
growth from the right hip as a result of his service.  

5.  The veteran does not have an allergic reactive condition 
as a result of his service.  

6.  The veteran does not have a skin condition as a result of 
his service.  

7.  The veteran's hypertension is not shown to be productive 
of diastolic pressure predominantly 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more with required continuous 
medication for control.  

8.  The veteran's status post left fifth toe excision of 
proximal phalanx is not shown to be productive of amputation 
of one or two toes, other than the great toe, with removal of 
the metatarsal head.


CONCLUSIONS OF LAW

1.  Residuals of a pilonidal cyst were incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  A gall bladder condition was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  A gastrointestinal condition was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  Residuals of a removal of growth from the right hip were 
not incurred or aggravated during military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  An allergic reactive condition was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  A skin condition was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

7.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, 
Diagnostic Code 7101 (2007).  

8.  The criteria for an initial compensable evaluation for 
status post left fifth toe excision of proximal phalanx have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5127 
(2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has a tailbone cyst, pilonidal, a 
gall bladder condition, a gastrointestinal condition, 
residuals of a removal of growth from the right hip, an 
allergic reactive condition, and a skin condition, as a 
result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
ulcers, peptic (gastric or duodenal), may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A.  Tailbone Cyst, Pilonidal

The veteran's service medical records include a reports, 
dated between 1978 and 1979, which show that in June 1978, he 
was treated for complaints of a lump in his tailbone, to 
include pain upon ambulation and sitting.  The report notes 
an area of funduration of about three centimeters (cm.) in 
diameter at the coccygeal region.  The provisional diagnosis 
was pilonidal cyst to coccygeal area.  In late June 1978, the 
cyst was drained, and noted to be healing well.  A February 
1979 report states that a pilonidal cyst was removed.  A June 
1979 report notes a history of pilonidal cystectomy, with 
complaints of bleeding and a "little discomfort while 
sitting."  The report also appears to note that on 
examination, no draining pilonidal cyst was observed, but 
that there was a large, mid-line fissure.

As for the post-service medical evidence, it consists of VA 
progress notes and examination reports, dated between 2002 
and 2003.  This evidence includes a VA scar examination 
report, dated in July 2003, which notes that the veteran had 
a pilonidal cyst scar area of 1.5 centimeters (cm.) x 11 cm.  

The Board has determined that service connection for 
residuals of a pilonidal cystectomy is warranted.  Service 
medical records show that the veteran underwent a removal of 
a pilonidal cyst in February 1979, and a pilonidal cyst scar 
was noted in the July 2003 VA examination.  Accordingly, the 
Board concludes that service connection for residuals of a 
pilonidal cystectomy may be granted.  

B.  Gall Bladder Condition

The veteran asserts that he has a gall bladder condition as a 
result of his service.  In his claim, received in March 2003, 
he stated that he had had his gall bladder removed in 2000, 
and that he believed his gall bladder disorder was related to 
his service.  

The veteran's service medical records do not show any 
treatment for gall bladder symptoms.  The veteran's 
separation examination report, dated in August 1993, shows 
that his abdomen and viscera were clinically evaluated as 
normal, and does not contain any relevant findings or 
history.  

As for the post-service medical evidence, it consists of VA 
progress notes and examination reports, dated between 2002 
and 2003.  This evidence includes a VA digestive examination 
report, dated in June 2003, which notes that the veteran had 
undergone a cholecystectomy in 1998, and which contains a 
diagnosis of status post cholecystectomy.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for gall bladder symptoms during 
service, nor was he diagnosed with a gall bladder condition.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, the earliest medical 
evidence of any relevant disease is a report of a 
cholecystectomy in 1998.  This is approximately five years 
after separation from active duty service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, there is no competent evidence showing that the 
veteran has a gall bladder condition that is related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

C.  Gastrointestinal Condition

The veteran's service medical records show that between 
August and October of 1977 he was treated for symptoms that 
included stomach pain.  The assessments were reflux 
esophagitis, and probable functional GI (gastrointestinal) 
syndrome.  In February 1983, the veteran was treated for a 
midepigastric burning sensation.  The assessment was 
"gastritis vs. PUD" (peptic ulcer disease).  In June 1983, 
he was treated for a possible GI ulcer after he reported 
vomiting with blood, and rectal bleeding.  The assessments 
were "epigastric pain, possibly esophageal spasm," 
duodenitis, "probable PUD," peptic disease with esophageal 
spasm, and GI bleeding.  An upper GI examination report, 
dated in June 1983, contains an impression of "Features 
consistent with duodenitis.  Otherwise normal exam."  The 
veteran's separation examination report, dated in August 
1993, shows that his abdomen and viscera were clinically 
evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
progress notes and examination reports, dated between 2002 
and 2003.  This evidence includes a VA digestive examination 
report, dated in June 2003, which notes that the veteran 
reported nonulcer dyspepsia (characterized as "a burning 
discomfort") which the veteran stated he had had for years, 
and which was relieved with Mylanta.  The report contains 
diagnoses that include nonulcer dyspepsia.  

The Board has determined that the claim must be denied.  The 
veteran was treated for stomach symptoms for two months in 
1977, with assessments of reflux esophagitis, and probable 
functional GI (gastrointestinal) syndrome.  The next relevant 
treatment reports are dated about six years later, in 1983, 
at which time his assessments included duodenitis, probable 
PUD, and peptic disease with esophageal spasm.  There are no 
relevant treatment reports for the remaining ten years of the 
veteran's service, and his August 1993 separation examination 
shows that his abdomen and viscera were clinically evaluated 
as normal.  Given the foregoing, the Board finds that a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the next medical evidence of any 
relevant symptoms is the "diagnosis" of dyspepsia in the 
June 2003 VA examination report.  The examiner described the 
veteran's dyspepsia as "a burning discomfort."  As no 
underlying pathology has been diagnosed or identified, 
"burning discomfort" alone would not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, even assuming arguendo that a chronic condition 
were shown, the earliest post-service medical evidence of 
such a condition is found in the 2003 VA examination report, 
and therefore comes approximately ten years after separation 
from active duty service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  In 
addition, there is no competent evidence showing that the 
veteran has a gastrointestinal condition that is related to 
his service.  Finally, the Board notes that there is no 
competent evidence showing that an ulcer became disabling to 
a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

D.  Residuals, Removal, Growth, Right Hip

The veteran's service medical records include reports, dated 
in August 1988, which show that he was seen for excision of a 
nevus, with an initial impression of benign nevus.  Another 
report states that he had a mole excised from his right hip.  
A pathology report contains a diagnosis of sclerotic fibrous 
histiocytoma, benign.  The veteran's separation examination 
report, dated in August 1993, shows that his skin was 
clinically evaluated as normal, and that there were no 
relevant findings.  

As for the post-service medical evidence, it consists of VA 
progress notes and examination reports, dated between 2002 
and 2003.  This evidence includes a VA scar examination 
report, dated in July 2003, which does not note any scars at 
the right hip, or contain a relevant diagnosis.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports show that in 1988, the veteran 
underwent an excision of a nevus/mole.  There are no other 
records of related treatment, and the veteran's August 1993 
separation examination report does not contain any relevant 
findings, nor are there any relevant findings in any of the 
post-service medical evidence.  Accordingly, there is no 
competent evidence to show that the veteran has residuals of 
a removal of growth from the right hip, and the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.

E.  Allergic Reactive Condition, Skin Condition

The veteran asserts that he has an allergic reactive 
condition, as well as a skin condition, as a result of his 
service.  In his claim (VA Form 21-526), received in March 
2003, he reported an inservice history of treatment for 
fungus infection, and boils on his inner thighs.  

The veteran's service medical records include a report, dated 
in April 1977, which shows treatment for a finger rash.  
Reports, dated over the course of eight days in January 1987, 
show that the veteran received treatment for symptoms that 
included itching all over his body, swelling, and puffiness.  
He was observed to have erythematous patches of 2-4 
centimeters (cm.), and a generalized uriticarial rash of the 
upper and lower body.  The assessments included allergic 
urticaria, and angioedema, both characterized as being of 
unknown origin.  He was treated with Prednisone.  In October 
1987, he was treated for complaints of abscesses at the 
bilateral inner thighs.  On examination, there was one 
nickel-sized nodule to each inner thigh.  There were no 
lesions or pustules or signs of discharge.  The assessment 
was bilateral abscess to inner thighs of unknown etiology.  
The veteran's separation examination report, dated in August 
1993, shows that his skin was clinically evaluated as normal.  
The report notes dermatitis of the right foot.  

As for the post-service medical evidence, it consists of VA 
progress notes and examination reports, dated between 2002 
and 2003.  This evidence includes a VA examination report, 
dated in July 2003, which shows that the veteran complained 
of lesions on the right and left side of his torso below the 
axilla since the onset of boils or furuncles in 1974.  The 
report contains a diagnosis of chronic furunculosis.  A July 
2001 VA progress note shows treatment for complaints of 
"recurrent" boils on the thighs that had been present for 
almost one year.  Progress notes, dated in May 2002 and March 
and April of 2003, show treatment for dishydrotic eczema of 
the right foot, with a notation that it was present at the 
bilateral great toes.  A September 2003 VA progress note 
shows complaints of itchy nose and watery eyes, and a 
reported history of seasonal allergies treated with Allegra.  

The Board has determined that the claim must be denied.  The 
veteran was treated for a finger rash in 1977, and allergic 
reactive symptoms - manifested by skin symptoms - over the 
course of eight days in 1987, with assessments of allergic 
urticaria, and angioedema.  In October 1987, he was treated 
for complaints of abscesses at the bilateral inner thighs.  
There are no other relevant service medical treatment reports 
for the remaining six years of the veteran's service, and his 
August 1993 separation examination shows that his skin was 
clinically evaluated as normal.  Given the foregoing, the 
Board finds that a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  Furthermore, the earliest 
post-service medical evidence of treatment for any relevant 
symptoms is found in the July 2001 VA progress note, which 
indicates that the veteran reported boils at his inner thighs 
for "almost" one year.  This treatment comes over six years 
after separation from service, it is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claims.  Maxson.  In addition, no current skin 
disorder has been related to the veteran's service by any 
competent evidence, to include his allergic reaction during 
service in 1987.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims for an allergic reactive condition, and a skin 
condition, must be denied.  




F.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and the veteran's service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Initial Compensable Evaluations

The veteran argues that an initial compensable rating is 
warranted for his service-connected hypertension, and status 
post left fifth toe excision of proximal phalanx.

In September 2003, the RO granted service connection for 
hypertension, and status post left fifth toe excision of 
proximal phalanx.  In each case, the RO assigned a 
noncompensable evaluation, with an effective date for service 
connection of March 13, 2003.  The veteran has appealed the 
issues of entitlement to initial compensable evaluations.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

A.  Hypertension

With regard to the claim for an initial compensable 
evaluation for hypertension, the RO has evaluated the 
veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  Under DC 7101, a 10 percent rating is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  

The medical evidence consists of VA progress notes and 
examination reports, dated between 2002 and 2003.  A VA 
hypertension examination report, dated in July 2003, shows 
that the veteran's medications include Hydrochlorothiazide, 
25 milligrams p.o. qday (every day).  On examination, the 
veteran's blood pressure was 128/88 and 124/84.  The 
assessment noted a history of hypertension, and that the 
veteran's blood pressure was well-controlled.  

VA progress notes, dated between 2002 and 2003, contain blood 
pressure readings as follows: 148/94 (April 2001), 140/88 
(April 2001), 137/94 (July 2001), 138/87 (May 2002), 128/70 
(July 2002), 122/82 (July 2002), 165/95 and 150/102 (February 
2003), 135/78 (February 2003), 132/88 (February 2003), 132/82 
(March 2003), 146/94 (April 2003),and 134/82 (September 
2003).  

The Board finds that an initial compensable evaluation is not 
warranted for the veteran's hypertension.  The aforementioned 
blood pressure readings do not show that the veteran has 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

B.  Status Post Left Fifth Toe Excision, Proximal Phalanx

As for the history of the disability in issue, the veteran's 
service medical records indicate that in April 1979, the 
veteran sought treatment for a corn on his left fifth toe, 
and that he underwent a head resection, proximal phalanx, 
fifth toe, left.  See 38 C.F.R. § 4.1 (2007).  

The RO has evaluated the veteran's status post left fifth toe 
excision of proximal phalanx as noncompensable under 
38 C.F.R. § 4.71a, DC 5172.  Under DC 5172, a noncompensable 
rating is warranted for: amputation of one or two toes, other 
than the great toe, without removal of the metatarsal head.  
A 20 percent rating is warranted for: amputation of one or 
two toes, other than the great toe, with removal of the 
metatarsal head.  

The medical evidence consists of VA progress notes and 
examination reports, dated between 2002 and 2003.  A VA 
joints examination report, dated in July 2003, shows that on 
examination, the veteran had a nontender range of motion at 
the proximal interphalangeal (PIP) joint, and that the PIP 
joint was noted to be hyper-lax "consistent with the 
veteran's previous proximal phalanx head resection."  The 
relevant assessment was status post left small toe fracture, 
status post excision of head of the proximal phalanx.  

The Board finds that an initial compensable evaluation is not 
warranted for the veteran's status post left fifth toe 
excision of proximal phalanx.  Briefly stated, the veteran's 
service medical records show that he underwent a head 
resection of the proximal phalanx of the left fifth toe, and 
there is no competent evidence to show that the veteran has 
amputation of one or two toes, other than the great toe, with 
removal of the metatarsal head.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim for an initial compensable evaluation for 
service-connected status post left fifth toe excision of 
proximal phalanx, must be denied.  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in April 2003, the RO sent the 
veteran a notice letter that informed him of the type of 
information and evidence necessary to support his claims.  
See also duty to assist letter, dated in March 2006.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  See 
also duty to assist letter, dated in August 2005.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The April 2003 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of his 
claims in September 2003.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  In addition, as previously noted, the veteran 
was sent additional letters in August 2005 and March 2006, 
and in August 2007, he failed to report for his hearing.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

With regard to the grant of the claim for residuals of a 
pilonidal cyst, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  Id.

With regard to the denials of the claims for service 
connection, the veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims for service 
connection have been denied, no disability rating or 
effective date will be assigned, and any defect with respect 
to the notice requirements was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied.  

With regard to the claims for initial compensable 
evaluations, the Court, in Dingess, also stated the 
following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in September 2003, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of September 2003.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in September 2003, and the September 2004 statement 
of the case.  The veteran was afforded the opportunity for a 
hearing, but he failed to report for his hearing in August 
2007.  Further, the record also shows that the veteran has 
actual knowledge of the evidence necessary to substantiate 
his claims for higher initial ratings, based upon his 
arguments those presented by his representative.  See e.g., 
veteran's notice of disagreement, received in September 2003.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disabilities in issue.  Although etiological opinions 
have not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from two or more of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is not shown, 
the claimed condition is not shown until well after service, 
and/or the claims files do not currently contain competent 
evidence showing that the claimed condition is related to his 
service.  The Board therefore finds that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for residuals of a pilonidal cystectomy is 
granted.

Service connection for a gall bladder condition is denied.

Service connection for a gastrointestinal condition is 
denied.

Service connection for residuals of a removal of growth from 
the right hip is denied.

Service connection for an allergic reactive condition is 
denied.

Service connection for a skin condition is denied.

An initial compensable rating for service-connected 
hypertension is denied.  

An initial compensable rating for service-connected status 
post left fifth toe excision of proximal phalanx is denied.  


REMAND

With regard to the claim for service connection for hepatitis 
C, the veteran's service medical records include a report, 
dated in February 1993, which indicates that the veteran had 
a positive test for hepatitis C/HCV antibody, and that a 
repeat test was also positive.  The veteran's separation 
examination report, dated in August 1993, does not contain 
any relevant findings, but notes, "history of hepatitis C."  
See also accompanying "report of medical history" (same 
"by serology").  An April 2001 VA progress note contains 
assessments that include hepatitis C.  A June 2003 VA 
hypertension examination report notes an active medical 
problem list that includes hepatitis C.  A handwritten note 
on this report, also dated in July 2003, states that the 
veteran was positive for hepatitis C.  

In April 2003, the RO sent the veteran a questionnaire 
regarding his hepatitis C risk factors.  In the RO's 
September 2003 rating decision, the RO denied the claim after 
noting that the veteran had not responded to the RO's 
questionnaire, and that there was no actual treatment for 
hepatitis C shown during service.  

Under the circumstances, the Board has determined that the 
claim must be remanded for another attempt to obtain the 
veteran's response to the hepatitis C questionnaire, followed 
by an examination, to include an etiological opinion.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The veteran should be sent another 
hepatitis C risk factor questionnaire.

2.  The veteran should be requested to 
identify all providers of treatment for 
his hepatitis C since separation from 
service.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the reports of all identified 
treatment.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
examination by an appropriate specialist 
to determine whether the veteran has 
hepatitis C, and, if so, to obtain an 
opinion on the etiology and date of onset 
of the veteran's hepatitis C.  The claims 
folder must be sent to the examiner for 
review, and the examiner must state in 
the evaluation report that he/she has 
reviewed the claims file.  The examiner 
should elicit a history from the veteran 
regarding his risk factors for this 
illness.  The examiner should offer a 
medical opinion as to whether it at least 
as likely as not (i.e., a likelihood of 
50 percent or more) that the veteran's 
hepatitis C is related to any incident of 
his active military service.  The 
examiner should provide a complete 
rationale for any opinion expressed.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


